DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 02/28/2022. No Claims have been canceled. Claims 1, 4, 6, 11, 14 and 21 have been amended.  No new claims have been added.  Therefore, claims 1-21 are pending and addressed below.
Response to Arguments/Amendments
Drawings
Applicant’s amendments to the specification in light of the objection for failing to comply with 37 CFR 1.84(p)(5) is sufficient to overcome the objection the drawings, the examiner withdraws the objection. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
In the remarks applicant recites the limitations and argues that the claimed subject matter do not recite a mental process as the claimed limitations cannot practically be performed in the mind.   Specifically applicant points to the “publishing...a loan”, “distributing daily returns” and “receiving payments” cannot practically be performed using mental processes.  Accordingly, the claimed limitations are patent eligible under step 2A prong 1.  The examiner agrees that distributing returns and payments are not mental processes, however, these processes can be and have been performed manually pre-computer era.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter under step 2A prong 1 is not directed toward methods of organizing human activity.  Applicant points to Inventor Holding v Bedbath and Beyond, Secured Mail Solutions LLC v Universal Wild and “Trading Technologies Inc v IBG without analysis.  Making the conclusory statement, that the current application is not directed toward fundamental economic practice.  Conclusory statements are not persuasive, furthermore, the previous Office Action did not identify the abstract category the claims directed toward as fundamental economic practices but instead economic/commercial activities.  The rejection is maintained.
Applicant argues that claims 1-10 and 12-20 depend upon claims 1 or 11 and based on the arguments above are patent eligible under step 2A prong 1.  The examiner respectfully disagrees.  See response above, the rejection is maintained.
In the remarks applicant that under step 2A prong 2, the claims integrates the recited judicial except8on into a practical application of the exception.  Applicant argues the independent claims recite well defined structures that address the problems with computerized modeling systems beyond invoking a computer pointing to specification para 0004-0005.  Applicant argues the current application allow unrelated investors to discover different properties which more flexible than current architecture for publishing and arranging investments from investors for each loan opportunity.  Applicant recites the limitations making the conclusory statement that based on the argued defined structures the claim is patent eligible and similar claims 11 and 21 are patent eligible. The examiner respectfully disagrees.  The term “publishing” is merely a term representing presenting data which is analogous to displaying data.  Nearly all computer architectures will include a means to present/display data.  The claim limitations disclose the architecture to be an investment system on a network to perform the generic functions of receiving, assessing, receiving, publishing, providing, receiving selections, providing details of a loan, receiving a first commitment, enabling a loan to a user, distributing returns and receiving loan payments for the purposes of performing a commercial activity.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Information Disclosure Statement
The IDS submitted 02/07/2022 and 12/01/2021 have been reviewed and considered. 
Claim Interpretation
In light of the specification and the claim language the examiner is determining the term “publishing” of the claim limitation “publishing, by the ...system on a network, a first loan opportunity...” to be putting data on the network to be viewed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 1 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Medium claim 1 recites instructions- (1) receiving a ...loan request, (2) assessing a first value of ...property, (3) providing ...loan terms, (4) receiving a first agreement, (5) publishing...loan opportunity, (5) providing...loan opportunities, (6) in response to receiving selections ...loan opportunity...(7) providing details of ...loan, (8) receiving first commitment..., (9) establishing first loan to first user..., (10) distributing daily returns to investing entities..., and (11) receiving loan payments.  The claimed limitations which under its broadest reasonable interpretation, covers performance of mental processes, but for the recitation of generic computer instructions of a non-transitory medium.  With exception to the instructions “publishing loan opportunities”,  “distributing daily returns” and “receiving loan payments”, the claim limitations recite steps that can easily be performed in the human mind as mental processes because the instructions recited, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
The claimed limitations when considered as a whole is directed toward performance of loan process.  Such processes have been held by the courts and found under the USPTO 101, 2019 guidance sub-category as fundamental economic activity.   Accordingly, when considered as a whole the claimed subject matter is directed toward loan processing and investment returns which is directed toward fundamental economic activities and commercial activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and “Methods of organizing human activity”.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a ...loan request- a common business practice, (2) assessing a first value of ...property- a common business practice, (3) providing ...loan terms – a common business practice, (4) receiving a first agreement – legal obligation and common business practice, (5) publishing...loan opportunity- a common business practice, (5) providing...loan opportunities- a common business practice, (6) in response to receiving selections ...loan opportunity... providing details of ...loan- a common business practice, (7) receiving first commitment...,directed toward legal obligations and a common business practice (8) establishing first loan to first user...-a common business practice, (9) distributing daily returns to investing entities...,a common business practice and (10) receiving loan payments – a common business practice. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the instructions performed at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of limitations (1)-(4) are (1) receiving a ...loan request- (2) assessing a first value of ...property, (3) providing ...loan terms and (4) receiving a first agreement is directed toward a common loan processing.  The combination of limitations (5)-(7) is directed toward (5) providing...loan opportunities, (6) in response to receiving selections ...loan opportunity... and (7) providing details of ...loan, is directed toward providing loan investment opportunities to investors- a common business practice.  The combination of limitations (8)-(10) - (8) receiving first commitment..., (9) establishing first loan to first user..., (10) distributing daily returns to investing entities..., and (11) receiving loan payments is directed toward a legal obligation with investors related to a loan and distributing/receiving payments to the investor.  Accordingly the combination of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.   Instead the combination of parts is to confine an abstract concept within a computer environment in order to implement the abstract idea.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claim limitations as a whole is directed toward providing investment opportunities in mortgage field of endeavor for payment streams to the investor.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of providing investment opportunities in the mortgage industry for payment streams to the investor which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to provide a means for investors to invest in mortgages in order to receive payments and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a “non-transitory computer readable medium being executed to implement the method discussed above. 
Using instructions to perform a method of receiving, accessing, providing, publishing, enabling a first loan, distributing and receiving ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses the computer readable medium comprising instructions listing the steps to perform the abstract idea without any details related to a technical process (see para 0015) having a code embodied thereon (see para 0243).  The computer program product including firmware, resident software, micro-code that is combined generally with a “circuit”, “module” or “system”. (pare 0243).  The specification in para 0244 makes clear that any of a plethora of known mediums can be utilized without any details with respect to a technical process.  (see also para 0249, para 0252).   The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward receiving a payment – a common business practice.  Dependent claim 3 is directed toward retrieving a first agreement, populating agreements, providing the first agreement, receiving signed copies- directed legal operations.  Dependent claim 4 is directed toward receiving loan request, assessing property value, providing loan terms, receiving second agreement, publishing a loan opportunity, in response to receiving selections providing loan detail opportunities, receiving third commitment, enabling second loan, distributing returns and receiving payments- directed toward a loan transaction and investment transactions.  Dependent claim 5 is directed toward provide loan amount- a common business practice.  Dependent claim 6 is directed toward provide returns- a common business practice.  Dependent claim 7 is directed toward registers loan- a common business practice.  Dependent claim 8 is directed toward authenticating first user, first investing entity and second investing entity, providing communication channel, creating a record, receiving a second query, authenticating the second query and providing the record upon authentication- a common business practice.  Dependent claim 9 is directed toward receiving an encryption key- a common use of technology for secure transaction and/or authentication.  Dependent claim 10 is directed toward generating a viewable dashboard indicating payments- a common use of technology to display financial data.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-10 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 11-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 11 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 11 recites instructions- (1) receive a ...loan request, (2) assess a first value of ...property, (3) provide ...loan terms, (4) receive a first agreement, (5) publish...loan opportunity, (5) provide...loan opportunities, (6) in response to received selections ...loan opportunity...(7) provide details of ...loan, (8) receive first commitment..., (9) establish first loan to first user..., (10) distribute daily returns to investing entities..., and (11) receive loan payments.  The claimed limitations which under its broadest reasonable interpretation, covers performance of mental processes, but for the recitation of generic computer functions of a system.  With exception to the instructions “publish loan opportunities”,  “distribute daily returns” and “receive loan payments”, the claim limitations recite steps that can easily be performed in the human mind as mental processes because the functions recited, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
The claimed limitations when considered as a whole is directed toward performance of loan process.  Such processes have been held by the courts and found under the USPTO 101, 2019 guidance sub-category as fundamental economic activity.   Accordingly, when considered as a whole the claimed subject matter is directed toward loan processing and investment returns which is directed toward fundamental economic activities and commercial activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and “Methods of organizing human activity”.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive a ...loan request- a common business practice, (2) assess a first value of ...property- a common business practice, (3) provide ...loan terms – a common business practice, (4) receive a first agreement – legal obligation and common business practice, (5) publish...loan opportunity- a common business practice, (5) provide...loan opportunities- a common business practice, (6) in response to received selections ...loan opportunity... providing details of ...loan- a common business practice, (7) receive first commitment...,directed toward legal obligations and a common business practice (8) establish first loan to first user...-a common business practice, (9) distribute daily returns to investing entities...,a common business practice and (10) receive loan payments – a common business practice. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the instructions performed at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of limitations (1)-(4) are (1) receiving a ...loan request- (2) assessing a first value of ...property, (3) providing ...loan terms and (4) receiving a first agreement is directed toward a common loan processing.  The combination of limitations (5)-(7) is directed toward (5) providing...loan opportunities, (6) in response to receiving selections ...loan opportunity... and (7) providing details of ...loan, is directed toward providing loan investment opportunities to investors- a common business practice.  The combination of limitations (8)-(10) - (8) receiving first commitment..., (9) establishing first loan to first user..., (10) distributing daily returns to investing entities..., and (11) receiving loan payments is directed toward a legal obligation with investors related to a loan and distributing/receiving payments to the investor.  Accordingly the combination of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.   Instead the combination of parts is to confine an abstract concept within a computer environment in order to implement the abstract idea.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claim limitations as a whole is directed toward providing investment opportunities in mortgage field of endeavor for payment streams to the investor.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of providing investment opportunities in the mortgage industry for payment streams to the investor which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to provide a means for investors to invest in mortgages in order to receive payments and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising “at least one processor”, “network interface”, “memory” –is purely functional and generic. Nearly every computer will include a “one processor”, “network interface” and “memory” capable of performing the basic computer functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.   Using instructions to perform a method of receiving, accessing, providing, publishing, enabling a first loan, distributing and receiving ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses a system to perform the loan processor- para 0007, comprising generic computer elements FIG. 24; para 0013, para 0020, para 0028, para 0059, para 0232-0233, para 0235, para 0248, para 0251 wherein the prior art teaches the instructions executed on a processor of a general purpose computer, or data processing apparatus.   The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12-20 these dependent claim have also been reviewed with the same analysis as independent claim 11.  Dependent claim 12 is directed toward receiving a payment – a common business practice.  Dependent claim 13 is directed toward retrieve a first agreement, populate agreements, provide the first agreement, receive signed copies- directed legal operations.  Dependent claim 14 is directed toward receive loan request, assess property value, provide loan terms, receive second agreement, publish a loan opportunity, in response to received selections provide loan detail opportunities, receive third commitment, enable second loan, distribute returns and receive payments- directed toward a loan transaction and investment transactions.  Dependent claim 15 is directed toward provide loan amount- a common business practice.  Dependent claim 16 is directed toward provide returns- a common business practice.  Dependent claim 17 is directed toward registers loan- a common business practice.  Dependent claim 18 is directed toward authenticating first user, first investing entity and second investing entity, providing communication channel, creating a record, receiving a second query, authenticating the second query and providing the record upon authentication- a common business practice.  Dependent claim 19 is directed toward receiving an encryption key- a common use of technology for secure transaction and/or authentication.  Dependent claim 20 is directed toward generating a viewable dashboard indicating payments- a common use of technology to display financial data.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 11. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-10 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 21. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 21 recites instructions- (1) receive a ...loan request, (2) assess a first value of ...property, (3) provide ...loan terms, (4) receive a first agreement, (5) publish...loan opportunity, (5) provide...loan opportunities, (6) in response to received selections ...loan opportunity...(7) provide details of ...loan, (8) receive first commitment..., (9) establish first loan to first user..., (10) distribute daily returns to investing entities..., and (11) receive loan payments.  The claimed limitations which under its broadest reasonable interpretation, covers performance of mental processes.   With exception to the instructions “publishing loan opportunities”,  “distributing daily returns” and “receiving loan payments”, the claim limitations recite steps that can easily be performed in the human mind as mental processes because the instructions recited, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
The claimed limitations when considered as a whole is directed toward performance of loan process.  Such processes have been held by the courts and found under the USPTO 101, 2019 guidance sub-category as fundamental economic activity.   Accordingly, when considered as a whole the claimed subject matter is directed toward loan processing and investment returns which is directed toward fundamental economic activities and commercial activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and “Methods of organizing human activity”.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive a ...loan request- a common business practice, (2) assess a first value of ...property- a common business practice, (3) provide ...loan terms – a common business practice, (4) receive a first agreement – legal obligation and common business practice, (5) publish...loan opportunity- a common business practice, (5) provide...loan opportunities- a common business practice, (6) in response to received selections ...loan opportunity... providing details of ...loan- a common business practice, (7) receive first commitment...,directed toward legal obligations and a common business practice (8) establish first loan to first user...-a common business practice, (9) distribute daily returns to investing entities...,a common business practice and (10) receive loan payments – a common business practice. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the instructions performed at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of limitations (1)-(4) are (1) receiving a ...loan request- (2) assessing a first value of ...property, (3) providing ...loan terms and (4) receiving a first agreement is directed toward a common loan processing.  The combination of limitations (5)-(7) is directed toward (5) providing...loan opportunities, (6) in response to receiving selections ...loan opportunity... and (7) providing details of ...loan, is directed toward providing loan investment opportunities to investors- a common business practice.  The combination of limitations (8)-(10) - (8) receiving first commitment..., (9) establishing first loan to first user..., (10) distributing daily returns to investing entities..., and (11) receiving loan payments is directed toward a legal obligation with investors related to a loan and distributing/receiving payments to the investor.  Accordingly the combination of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.   Instead the combination of parts is to confine an abstract concept within a computer environment in order to implement the abstract idea.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claim limitations as a whole is directed toward providing investment opportunities in mortgage field of endeavor for payment streams to the investor.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of providing investment opportunities in the mortgage industry for payment streams to the investor which is a process directed toward a business practice.   The claim limitations are silent as it relates to a technical process and makes clear that technology is not the focus of the invention. 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to provide a means for investors to invest in mortgages in order to receive payments and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The claimed limitations do not recite any technical elements.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, Claims 11-17 and Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2005/0273423 A1 by Kiai et al, in view of US Pub No. 2010/0185467 A1 by Strnad II (Strnad) and further in view of US Pub No. 2008/0120211 A1 by Oppenheimer et al Oppenheimer)
In reference to Claim 1:
Kiai teaches:
(Currently Amended) A non-transitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform a method ((Kiai) in at least Abstract), the method comprising:
receiving, from a first property owner system by an investment system, a first loan request to be secured by first property owned by a first user of the first property owner system, the first loan request including first property information identifying the first property, the first property owner system being remote from the investment system ((Kiai) in at least para 0006, para 0063, para 0081);
assessing a first value of the first property based, at least in part, on the property information of the first property ((Kiai) in at least para 0006, para 0012, para 0034, para 0058-0059);
providing first loan terms to the first property owner system and requesting agreement ((Kiai) in at least para 0012, para 0018, para 0063,  para 0066);
receiving a first agreement to the first loan terms from the first property owner system ((Kiai) in at least para 0075, para 0081, para 0083-0084, para 0097, para 0100);
publishing, by the investment system on a network, a first particular loan opportunity among a plurality of different loan opportunities, the first particular loan opportunity being based on the agreed first loan terms and the first property information, the plurality of different loan opportunities being searchable through an interface provided by the investment system ((Kiai) in at least Abstract; FIG. 2, FIG. 8A-B, FIG. 9; para 0011-0013, para 0018, para 0062-0063, para 0105-0106);
providing different loan opportunities of the plurality of different loan opportunities based on a first query received from remote systems ((Kiai) in at least Abstract; FIG. 2, FIG. 8A-B, FIG. 9; para 0011-0013, para 0018, para 0058-0063, para 0105-0106);
in response to receiving selections of the first particular loan opportunity from the plurality of different loan opportunities by a first investor system and a second investor system, providing details of the first particular loan opportunity including at least some of the property information identifying the first property to the first investor system and the second investor system, the first investor system and the second investor system being remote from each other and operated by a first investment entity and a second investment entity, respectively ((Kiai) in at least para 0011 wherein the prior art teaches bids of a plurality of investors for different loan packages including secondary loan packages; para 0013, para 0029, para 0032, para 0060, para 0081-0082, para 0091-0092, para 0095);...
enabling a first loan to the first user when the loan amount associated with the first particular loan opportunity is completely funded ((Kiai) in at least para 0006-0007, para 0061, para 0084, para 0101; Table 4);
distributing, by the investment system, every day, daily returns to the first investing entity and the second investing entity, a first amount of the daily returns of the first investing entity being based on an amount of the first ... funding of the loan amount and a second amount of the daily returns of the second investing entity being based on an amount of the second ... funding of the loan amount ((Kiai) in at least para 0005, para 0007, para 0070, para 0090); and
receiving first loan payments from the first user and distributing the daily returns from the first loan payments. ((Kiai) in at least para 0005, para 0007, para 0090),...
Kiai does not explicitly teach:
receiving a first commitment from the first investor system to partially fund a first partial funding of a loan amount associated with the first particular loan opportunity and a second commitment from the second investor system to partially fund a second partial funding of the loan amount associated with the first particular loan opportunity’
distributing, by the investment system, every day, daily returns to the first investing entity, a first amount of the daily returns of the first investing entity being based on an amount of the first partial funding of the loan amount and a second amount of the daily returns of the second investing entity being based on an amount of the second partial funding of the loan amount
...thereby providing a centralized architecture to publish and arrange investments from different investors for each loan opportunity.
Strnad teaches:
receiving a first commitment from the first investor system to partially fund a first partial funding of the loan amount associated with the first particular loan opportunity and a second commitment from the second investor system to partially fund a second partial funding of the loan amount associated with the first particular loan opportunity ((Strnad) in at least para 0006, para 0010, para 0021, para 0047, para 0049, para 0059, para 0063-0064, para 0078, para 0081, para 0086, para 0132, para 0165, para 0181, para 0252-0253);
distributing, by the investment system, every day, daily returns to the first investing entity, a first amount of the daily returns of the first investing entity being based on an amount of the first partial funding of the loan amount and a second amount of the daily returns of the second investing entity being based on an amount of the second partial funding of the loan amount ((Strnad) in at least para 0006, para 0010, para 0021, para 0047, para 0049, para 0059, para 0063-0064, para 0078, para 0081, para 0086, para 0132, para 0138-0139, para 0141, para 0165, para 0181, para 0252-0253)
Both Kiai and Strnad are directed toward lenders investing in a plurality of different loans with a profit analysis and a down payment on the property is acceptable (see Kiai para 0077) .  Strnad teaches the motivation of addressing the static traditional equity financing for owner occupied real estate where typical finance instruments that combine a first and second mortgage where equity investors receiving a share of appreciation of the property by providing a dynamic equity sharing rules that are based on allocations between the homeowner and equity investor where allocation rules change based on rule changes based on economic conditions/value of home in order to determine daily return/pricing. Strnad further teaches the motivation that it is typical for equity finance instruments to be a combination of a first mortgage with contributions to the investor and a second mortgage where the second mortgage funds the down payment with contributions to the investors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loans bid upon by Kiai to include first and second mortgages and the profit and repayment details to include the teaching of Strnad since Strnad teaches the motivation of addressing the static traditional equity financing for owner occupied real estate where typical finance instruments that combine a first and second mortgage where equity investors receiving a share of appreciation of the property by providing a dynamic equity sharing rules that are based on allocations between the homeowner and equity investor where allocation rules change based on rule changes based on economic conditions/value of home in order to determine daily return/pricing. Strnad further teaches the motivation that it is typical for equity finance instruments to be a combination of a first mortgage with contributions to the investor and a second mortgage with contributions to the investors where the second mortgage funds the down payment with contributions to the investors.
Oppenheimer teaches:
distributing, by the investment system, every day, daily returns to the first investing entity and the second investing entity, a first amount of the daily returns of the first investing entity being based on an amount of the first partial funding of the loan amount and a second amount of the daily returns of the second investing entity being based on an amount of the second partial funding of the loan amount ((Oppenheimer) in at least para 0023, para 0025-0026, para 0028, para 0030, para 0033, para 0052); and
receiving first loan payments from the first user and distributing the daily returns from the first loan payments, thereby providing a centralized architecture to publish and arrange investments from different investors for each loan opportunity. ((Oppenheimer) in at least para 0030, para 0032-0033, para 0044, para 0063-0065, para 0073)
Both Kiai and Oppenheimer are directed toward loan processes and commitments.  Oppenheimer teaches the motivation of loan servicer servicing for a pool of loans in order to guarantee to the holders the repayment of the loans by the borrowers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loan commitment process of Kiai to include servicing of plurality of loans by a servicer of Oppenheimer since Oppenheimer teaches the motivation of loan servicer servicing for a pool of loans in order to guarantee to the holders the repayment of the loans by the borrowers.
In reference to Claim 2:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 1.  Kiai further discloses the limitations of dependent claim 2.
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), the method further comprising
receiving a retention payment from first funds provided by the first investing entity and the second investing entity, the retention payment enabling providing of the daily returns to the first investment entity and the second investing entity until an initial loan payment of the first loan payments is received by the first user. ((Kiai) in at least para 0005, para 0007, para 0090)
In reference to Claim 3:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 1.  Kiai further discloses the limitations of dependent claim 3.
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), the method further comprising:
retrieving a first agreement template from a plurality of agreement templates ((Kiai) in at least para 0006 wherein the prior art teaches loan application forms (i.e. agreement templates);, para 0060, para 0075);
populating the first agreement template based on an identity of the first user, an identity of the first investing entity, an identity of the second investing entity, the loan amount, the first loan terms, and the first property information to create a first agreement ((Kiai) in at least para 0063 wherein the prior art teach borrower entering data in application; ;
providing the first agreement to the property owner system, the first investor system, and the second investor system ((Kiai) in at least para 0075, para 0081, para 0083-0084, para 0097, para 0100);
receiving signed copies of the first agreement from the property owner system, the first investor system, and the second investor system, wherein enabling the first loan to the first user occurs after the signed copies are received ((Kaia) in at least para 0075 wherein the prior art teaches singed application and purchase agreement)
In reference to Claim 4:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 1.  Kiai further discloses the limitations of dependent claim 4
(Currently Amended) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), the method further comprising:
receiving, from a second property owner system by the investment system, a second loan request to be secured by second property owned by a second user of the second property owner system, the second loan request including second property information identifying the second property, the second property owner system being remote from the investment system and the first property owner system, the first user being different than the second user ((Kiai) in at least para 0006, para 0063, para 0081);
assessing a second value of the second property based, at least in part, on the property information of the second property ((Kiai) in at least para 0006, para 0012, para 0034, para 0058-0059);
providing second loan terms to the second property owner system and requesting agreement ((Kiai) in at least para 0012, para 0018, para 0063,  para 0066);
receiving a second agreement to the second loan terms from the second property owner system ((Kiai) in at least para 0075, para 0081, para 0083-0084, para 0097, para 0100);
publishing, by the investment system on the network, a second particular loan opportunity among the plurality of different loan opportunities, the second particular loan opportunity being based on the agreed second loan terms and the second property information, the second particular loan opportunity being pending at a same time as the first particular loan opportunity ((Kiai) in at least Abstract; FIG. 2, FIG. 8A-B, FIG. 9; para 0011-0013, para 0018, para 0062-0063, para 0105-0106);
in response to receiving selections of the second particular loan opportunity from the plurality of different loan opportunities by a third investor system and a fourth investor system, providing details of the second particular loan opportunity including at least some of the property information identifying the second property to the third investor system and the fourth investor system, the third investor system and the fourth investor system being remote from each other as well as being remote from the first investor system and the second investor system, the third investor system and the fourth investor system being operated by a third investment entity and a fourth investment entity, respectively, the first, second, third, and fourth investment entities being different from each other ((Kiai) in at least para 0011 wherein the prior art teaches bids of a plurality of investors for different loan packages including secondary loan packages; para 0013, para 0029, para 0032, para 0060, para 0081-0082, para 0091-0092, para 0095);
enabling a second loan to the second user when the loan amount associated with the second particular loan opportunity is completely funded ((Kiai) in at least para 0006-0007, para 0061, para 0084, para 0101; Table 4);
distributing, by the investment system, every day, daily returns to the third investing entity and the fourth investing entity, a third amount of the daily returns of the third investing entity being based on an amount of the third ... funding of the loan amount and a fourth amount of the daily returns of the fourth investing entity being based on an amount of the fourth... funding of the loan amount ((Kiai) in at least para 0005, para 0007, para 0090); and
receiving second loan payments from the second user and distributing the daily returns from the second loan payments ((Kiai) in at least para 0005, para 0007, para 0090)
Kaia does not explicitly teach:
receiving a third commitment from the third investor system to partially fund a third partial funding of the loan amount associated with the second particular loan opportunity and a fourth commitment from the fourth investor system to partially fund a fourth partial funding of the loan amount associated with the second particular loan opportunity;
distributing, every day, daily returns to the third investing entity and the fourth investing entity, a third amount of the daily returns of the third investing entity being based on an amount of the third partial funding of the loan amount and a fourth amount of the daily returns of the fourth investing entity being based on an amount of the fourth partial funding of the loan amount; and
Strnad teaches:
receiving a third commitment from the third investor system to partially fund a third partial funding of the loan amount associated with the second particular loan opportunity and a fourth commitment from the fourth investor system to partially fund a fourth partial funding of the loan amount associated with the second particular loan opportunity ((Strnad) in at least para 0006, para 0010, para 0021, para 0047, para 0049, para 0059, para 0063-0064, para 0078, para 0081, para 0086, para 0132, para 0165, para 0181, para 0252-0253);
distributing, every day, daily returns to the third investing entity and the fourth investing entity, a third amount of the daily returns of the third investing entity being based on an amount of the third partial funding of the loan amount and a fourth amount of the daily returns of the fourth investing entity being based on an amount of the fourth partial funding of the loan amount ((Strnad) in at least para 0006, para 0010, para 0021, para 0047, para 0049, para 0059, para 0063-0064, para 0078, para 0081, para 0086, para 0132, para 0165, para 0181, para 0252-0253)
Both Kiai and Strnad are directed toward lenders investing in a plurality of different loans with a profit analysis and a down payment on the property is acceptable (see Kiai para 0077) .  Strnad teaches the motivation of addressing the static traditional equity financing for owner occupied real estate where typical finance instruments that combine a first and second mortgage where equity investors receiving a share of appreciation of the property by providing a dynamic equity sharing rules that are based on allocations between the homeowner and equity investor where allocation rules change based on rule changes based on economic conditions/value of home in order to determine daily return/pricing. Strnad further teaches the motivation that it is typical for equity finance instruments to be a combination of a first mortgage with contributions to the investor and a second mortgage where the second mortgage funds the down payment with contributions to the investors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loans bid upon by Kiai to include first and second mortgages and the profit and repayment details to include the teaching of Strnad since Strnad teaches the motivation of addressing the static traditional equity financing for owner occupied real estate where typical finance instruments that combine a first and second mortgage where equity investors receiving a share of appreciation of the property by providing a dynamic equity sharing rules that are based on allocations between the homeowner and equity investor where allocation rules change based on rule changes based on economic conditions/value of home in order to determine daily return/pricing. Strnad further teaches the motivation that it is typical for equity finance instruments to be a combination of a first mortgage with contributions to the investor and a second mortgage with contributions to the investors where the second mortgage funds the down payment with contributions to the investors.
According to KSR, obvious to try based on a finite number of identified predictable solutions with a reasonable expectation of success.  The prior art Kiai included generic plurality of investors and property in a loan process with a recognized need to provide a means for a plurality of lenders to receive information on borrowers, which may include a design need or market pressure to solve a problem.  Although Kiai does not explicitly identifier the participants and property with specific such as first, second, third, fourth etc...the plurality of participants and properties include a number of identified, predictable potential solutions to the recognized need or problem.  Accordingly one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
According to MPEP 2144.04, VI B; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The recitation of second property, second, third or fourth investor and so forth is mere duplication of parts of claim 1.  
Oppenhiemer teaches:
distributing, by the investment system, every day, daily returns to the third investing entity and the fourth investing entity, a third amount of the daily returns of the third investing entity being based on an amount of the third ... funding of the loan amount and a fourth amount of the daily returns of the fourth investing entity being based on an amount of the fourth... funding of the loan amount((Oppenheimer) in at least para 0030, para 0032-0033, para 0044, para 0063-0065, para 0073)
Both Kiai and Oppenheimer are directed toward loan processes and commitments.  Oppenheimer teaches the motivation of loan servicer servicing for a pool of loans in order to guarantee to the holders the repayment of the loans by the borrowers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loan commitment process of Kiai to include servicing of plurality of loans by a servicer of Oppenheimer since Oppenheimer teaches the motivation of loan servicer servicing for a pool of loans in order to guarantee to the holders the repayment of the loans by the borrowers.
In reference to Claim 5:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 1.  Kiai further discloses the limitations of dependent claim 5
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), wherein enabling the first loan to the first user comprises 
providing instructions over the network to a financial institution to provide the first loan amount to the first user ((Kiai) in at least para 0007, para 0063, para 0066, para 0081).
In reference to Claim 6:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of dependent claim 5.  Kiai further discloses the limitations of dependent claim 6
(Original) The non-transitory computer readable medium of claim 5 (see rejection of claim 5 above), 
Kiai does not explicitly teach:
wherein distributing, by the investment system, every day, daily returns comprises providing instructions over the network to the financial institution to provide the daily returns to the first investing entity and the second investing entity.
Strnad teaches:
wherein distributing, by the investment system, every day, daily returns comprises providing instructions over the network to the financial institution to provide the daily returns to the first investing entity and the second investing entity. ((Strnad) in at least para 0006, para 0010, para 0021, para 0047, para 0049, para 0059, para 0063-0064, para 0078, para 0081, para 0086, para 0132, para 0165, para 0181, para 0252-0253)
Both Kiai and Strnad are directed toward lenders investing in a plurality of different loans with a profit analysis.  Strnad teaches the motivation of addressing the static traditional equity financing for owner occupied real estate where typical finance instruments that combine a first and second mortgage where equity investors receiving a share of appreciation of the property by providing a dynamic equity sharing rules that are based on allocations between the homeowner and equity investor where allocation rules change based on rule changes based on economic conditions/value of home in order to determine daily return/pricing.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loans bid upon by Kiai to include first and second mortgages and the profit and repayment details to include the teaching of Strnad since Strnad teaches the motivation of addressing the static traditional equity financing for owner occupied real estate where typical finance instruments that combine a first and second mortgage where equity investors receiving a share of appreciation of the property by providing a dynamic equity sharing rules that are based on allocations between the homeowner and equity investor where allocation rules change based on rule changes based on economic conditions/value of home in order to determine daily return/pricing. 
Oppenheimer teaches:
wherein distributing, by the investment system, every day, daily returns comprises providing instructions over the network to the financial institution to provide the daily returns to the first investing entity and the second investing entity. ((Oppenheimer) in at least para 0030, para 0032-0033, para 0044, para 0063-0065, para 0073)
Both Kiai and Oppenheimer are directed toward loan processes and commitments.  Oppenheimer teaches the motivation of loan servicer servicing for a pool of loans in order to guarantee to the holders the repayment of the loans by the borrowers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loan commitment process of Kiai to include servicing of plurality of loans by a servicer of Oppenheimer since Oppenheimer teaches the motivation of loan servicer servicing for a pool of loans in order to guarantee to the holders the repayment of the loans by the borrowers.
In reference to Claim 7:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 1.  Kiai further discloses the limitations of dependent claim 7
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), 
wherein a facilitating entity that operates the investment system registers the first loan as a sole debtor.((Kiai) in at least para 0070, para 0085, para 0098)
In reference to Claim 11:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  
The investment system claim 11 functional processes correspond to the instructions of medium claim 1.  The additional limitations recited in claim 11 that go beyond the limitations of claim 1 include the investment system ((Kiai) in at least FIG. 1-2) to perform the operation that correspond to claim 1 include the structure comprising:
at least one processor ((Kiai) in at least para 0019, para 0027), ;
a network interface to communicate over a network ((Kiai) in at least para 0036, para 0056); and
memory, the memory including instructions to control the at least one processor to perform corresponding instructions ((Kiai) in at least FIG 2, FIG. 4; para 0019-0020, para 0027-0028) of claim 1
Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 12:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  Kiai further discloses the limitations of dependent claim 12
System claim 12 functions corresponds to medium claim 2 instructions.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 13:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  Kiai further discloses the limitations of dependent claim 13
System claim 13 functions corresponds to medium claim 3 instructions.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 14:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  Kiai further discloses the limitations of dependent claim 14
System claim 14 functions corresponds to medium claim 4 instructions.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 15:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  Kiai further discloses the limitations of dependent claim 15
System claim 15 functions corresponds to medium claim 5 instructions.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 16:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of dependent claim 15.  Kiai further discloses the limitations of dependent claim 16
System claim 16 functions corresponds to medium claim 6 instructions.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 6.
In reference to Claim 17:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  Kiai further discloses the limitations of dependent claim 17
System claim 17 functions corresponds to medium claim 7 instructions.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 7.
In reference to Claim 21:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 21.  
The method claim 21 steps correspond to the instructions of medium claim 1.  Claim 21 does not have any additional limitations recited in claim 21 that go beyond the limitations of claim 1.  Therefore, claim 21 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claim 8-9 with respect to claim 1 above, Claims 18-19 with respect to claim 11 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2005/0273423 A1 by Kiai et al, in view of US Pub No. 2010/0185467 A1 by Strnad II (Strnad) in view of US Pub No. 2008/0120211  A1 Oppenheimer et al. (Oppenheimer) and further in view of US Pub No. 2016/0292783 A1 by Nair (Nair)
In reference to Claim 8:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 1.  Kiai further discloses the limitations of dependent claim 8
(Original) The non-transitory computer readable medium of claim 1, the method further comprising:  
authenticating the first user of the first property owner system, the first investing entity of the first investor system, and the second investing entity of the second investor system ((Kiai) in at least para 0023-0024, para 0063, para 0070, para 0080, para 0105, para 0137);
providing a communication channel among the first property owner system, the first investor system, and the second investor system for communication over the network ((Kiai) in at least para 0056, para 0060, para 0105);
creating a secure record of communication in the communication channel among the first property owner system, the first investor system, and the second investor system ((Kiai) in at least para 0056 wherein the prior art teaches encrypted communications; para 0091, para 0103);
receiving a second query for the secure record from a requestor, the requestor being the first property owner system, the first investor system, or the second investor system ((Kiai) in at least para 0081, para 0097, para 0137);
authenticating the second query ((Kiai) in at least para 0056, para 0060, para 0094, para 0105); and
providing the secure record upon authentication of the second query ((Kiai) in at least para 0081, para 0097, para 0137).
Nair provides supporting evidence:
authenticating the first user of the first property owner system, the first investing entity of the first investor system, and the second investing entity of the second investor system ((Nair) in at least para 0039, para 0055 wherein the prior art teaches the lender to login to market system must have a login ID, para 0058);
providing a communication channel among the first property owner system, the first investor system, and the second investor system for communication over the network ((Nair) in at least para 0039);
Both Kiai and Nair are directed toward mortgage market place systems where buyers and lenders can provide information for loan processes.  Nair teaches the motivation of login ID to the market place system in order to authenticate lenders and borrowers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the secure encrypted network or Kiai to include login ID as taught by Nair since Nair teaches the motivation of login ID to the market place system in order to authenticate lenders and borrowers.
In reference to Claim 9:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of dependent claim 8.  Kiai further discloses the limitations of dependent claim 9
(Original) The non-transitory computer readable medium of claim 8 (see rejection of claim 8 above), 
Kiai does not explicitly teach:
wherein authenticating the second query comprises receiving an encryption key from the requestor to determine if the requester is authorized to receive the secure record.
Nair teaches:
wherein authenticating the second query comprises receiving an encryption key from the requestor to determine if the requester is authorized to receive the secure record.((Nair) in at least para 0039)
Both Kiai and Nair are directed toward mortgage market place systems where buyers and lenders can provide information for loan processes.  Nair teaches the motivation of encryption keys in order to provide secure communication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the secure encrypted network or Kiai to include encryption keys as taught by Nair since Nair teaches the motivation of encryption keys in order to provide secure communication.
In reference to Claim 18:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  Kiai further discloses the limitations of dependent claim 18
System claim 18 functions corresponds to medium claim 2 instructions.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 8.
In reference to Claim 19:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of dependent claim 18.  Kiai further discloses the limitations of dependent claim 12
System claim 19 functions corresponds to medium claim 9 instructions.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 9.
Claim 10 with respect to claim 1 above, Claim 20 with respect to claim 11 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2005/0273423 A1 by Kiai et al, in view of US Pub No. 2010/0185467 A1 by Strnad II (Strnad) in view of US Pub No. 2008/0120211  A1 Oppenheimer et al. (Oppenheimer) and further in view of CA 2981294 A1 by Chiles et al. (Chiles)
In reference to Claim 10:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 1.  Kiai further discloses the limitations of dependent claim 10
(Original) The non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), the method further comprising
Kiai does not explicitly teach:
generating a dashboard viewable by the first investor system over the network, the dashboard indicating daily payments made and future daily payments for any number of loans funded by the first investor entity using the investment system.
Chiles teaches:
generating a dashboard viewable by the first investor system over the network, the dashboard indicating daily payments made and future daily payments for any number of loans funded by the first investor entity using the investment system. ((Chiles) in at least para 0013-0014)
Both Kiai and Chiles are directed toward mortgage market place systems where buyers and lenders can provide information for related to loans.  The prior art Chiles provides the motivation of generating a dashboard in order to display the current status of loan payments and to provide alerts when payments are not made so that the investor may make up the loan payment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface of the market platform of Kiai to include a dashboard interface as taught by Chilies since Chiles provides the motivation of generating a dashboard in order to display the current status of loan payments and to provide alerts when payments are not made so that the investor may make up the loan payment.
In reference to Claim 20:
The combination of Kiai, Strnad and Oppenheimer discloses the limitations of independent claim 11.  Kiai further discloses the limitations of dependent claim 20
System claim 20 functions corresponds to medium claim 10 instructions.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697